DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
This application is in condition for allowance except for the presence of claims 16-20 directed to invention non-elected without traverse.  Accordingly, claims 16-20 have been cancelled.
The following is an examiner’s statement of reasons for allowance: claim 1 is allowable for setting forth a razor cartridge comprising a housing and a shaving aid providing on the housing, wherein the shaving aid comprising at least one water-soluble nano-filament having a diameter from 10-1000nm.
For example, Stephens (2014/0322153) teaches a razor cartridge comprising a housing and a shaving aid (500, 330) providing on the housing. 
However, Stephens does not teach wherein the shaving aid comprising at least one water-soluble nano-filament having a diameter from 10-1000nm.
Park (2011/0177332) teaches a nanofiber having a diameter of less than 1000nm.  However, there is no teaching that the nanofiber in Park can be used as a shaving aid.  The nanofiber as taught by Park is applied in nano-device such electronic devices.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG H NGUYEN whose telephone number is (571)272-4510.  The examiner can normally be reached on M-F: 6-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on (571)272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/PHONG H NGUYEN/Examiner, Art Unit 3724